       Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 1 of 30




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND


IN RE APPLICATION OF DANIEL
SNYDER for an Order Directing Discovery   Case No. 20-CV-02705-ELH
from Moag & Co., LLC Pursuant to 28
U.S.C. § 1782




     RESPONDENT’S OPPOSITION TO PETITIONER’S APPLICATION FOR
   SANCTIONS and MEMORANDUM IN SUPPORT OF CONDITIONAL CROSS-
      MOTION FOR LEAVE TO TAKE DISCOVERY FROM PETITIONER




                                            William J. Murphy (#00497)
                                            John J. Connolly (#09537)
                                            ZUCKERMAN SPAEDER LLP
                                            100 E. Pratt St., Suite 2440
                                            Baltimore, Maryland 21202
                                            (410) 332-0444
                                            (410) 659-0436 (fax)
                                            wmurphy@zuckerman.com
                                            jconnolly@zuckerman.com

                                            Attorneys for Respondent
            Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 2 of 30



                                                    TABLE OF CONTENTS

I.    INTRODUCTION ................................................................................................................... 2

II. MATERIAL FACTS ............................................................................................................... 4

      A. Moag & Co. annoys Mr. Snyder by successfully representing the minority
         owners of WFI. ................................................................................................................. 4

      B. Media reports about sexual misconduct at the WFT ........................................................ 5

      C. Mr. Snyder sends private investigators to confront perceived sources for media
         reports. .............................................................................................................................. 6

      D. Mr. Snyder files his § 1782 Petition against Moag & Co. and immediately sends
         it to the press. .................................................................................................................... 8

      E. Mr. Snyder files § 1782 Petitions against other perceived sources for negative
         media reports about him or the WFT. .............................................................................. 8

      F. Respondent’s extensive efforts to produce responsive information to Petitioner. ......... 12

      G. Mr. Snyder misleads the India court and the U.S. media about material obtained
         in this action. .................................................................................................................. 17

III. ARGUMENT ......................................................................................................................... 18

      A. Respondent did not spoliate evidence. ........................................................................... 18

            1.     Petitioner has not identified any “evidence” that Respondent had an
                   obligation to preserve, much less evidence that a reasonable factfinder could
                   conclude supported Respondent’s claims................................................................ 19

            2.     Respondent did not destroy any document with a “culpable state of mind.” .......... 20

      B. Petitioner waived the relief requested by the motion for sanctions. ............................... 22

      C. If the Court is at all inclined to grant Petitioner’s motion, the Court should first
         give Respondent leave to serve document requests and a notice of deposition to
         determine if Petitioner is improperly using the courts to harass Respondent and
         generate favorable publicity for himself. ........................................................................ 23

IV. CONCLUSION...................................................................................................................... 26




                                                                        i
         Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 3 of 30



       Respondent Moag & Co., LLC opposes Petitioner Daniel Snyder’s Application for

Sanctions. (ECF 59). Petitioner’s grossly misleading application falsely states that Respondent

“deliberately and knowingly destroyed crucial documents and grievously injured Petitioner’s

ability to prosecute his defamation claims” in New Delhi, India. ECF 59-1, at 1. But Petitioner

fails to identify a single responsive document that Respondent “destroyed”; his argument is that a

few documents that Respondent did produce in photographic form did not appear in electronic

form months later, when Respondent voluntarily produced his personal devices to a discovery

vendor so Petitioner could search, again, for a connection between Respondent and the India

litigation – a connection that never existed. The electronic version of those few “lost” texts may

have been deleted before the subpoena was served; Petitioner did not knowingly delete anything

that was responsive to the subpoena after it was served. In any event, as Petitioner well knows, a

Magistrate Judge in Colorado recently concluded that another recipient of a Snyder § 1782 petition

substantially complied by producing screen shots of text messages, which is precisely what

Respondent did here. See Ex. 1. But Mr. Snyder is far more interested in the publicity generated

by his outlandish court filings than in any relief the courts could award – publicity that has severely

damaged Respondent.

       For the reasons set forth below, Petitioner’s application should be denied, and the Court

should admonish Mr. Snyder to cease his continuing abuse of the court system to harass third-

party non-witnesses like Moag & Co. Alternatively, because Respondent reasonably believes that

Petitioner is abusing the one-sided § 1782 proceedings to bolster his media profile and to damage

Respondent (as well as Petitioner’s other perceived enemies), this Court should grant Respondent
         Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 4 of 30



leave to serve discovery requests aimed at determining whether Petitioner has pursued this action

in good faith or for an improper purpose within the meaning of Rules 11, 26(g), and 45.

I.     INTRODUCTION

       This case arises from a tactical defamation action Mr. Snyder filed in New Delhi, India

against an obscure Indian website. See ECF 1 ¶¶ 1-3. The website re-published anonymous Internet

rumors that Mr. Snyder appeared on Jeffrey Epstein’s “list”—rumors that that were unsourced and

facially unbelievable. Id. ¶ 2. Moreover, the principal of Moag & Co., John Moag, has declared

under oath that he does not believe the rumors and had no role in their publication in India. ECF

31-1 ¶ 5. Mr. Snyder is routinely impugned in U.S. media and Internet publications, including in

major news sources like the Washington Post, to say nothing of the comment sections to those

articles and on websites frequented by fans of the Washington Football Team (“WFT”), which

savage Mr. Snyder on a daily basis. See, e.g., Will Hobson and Liz Clarke, From dream job to

nightmare, Wash. Post (July 16, 2020) (2800 comments, many adverse to Mr. Snyder during two-

week discussion period). Some of the legitimate news stories about him or his business raise

allegations of sexual misconduct, see id., but Mr. Snyder has not sued any U.S. media source for

publishing those stories. In the India publications, however, Mr. Snyder found a weak, foreign

opponent that actually published a false rumor about him. Although the Indian website removed

the offending articles on Mr. Snyder’s demand, ECF 1 ¶ 25, their publication gave him an

opportunity to file numerous petitions in U.S. federal courts seeking intrusive discovery from third

parties, under the (usually) one-way discovery vehicle of 28 U.S.C. § 1782. Petitioner’s ostensible

purpose is to find out who “planted” the outlandish stories in India, but Respondent reasonably

believes Petitioner’s true purpose is to harass his perceived enemies who have no countervailing

right of discovery, and to generate a public narrative that Petitioner was falsely accused of sexual

misconduct and has aggressively defended his reputation. See ECF 31-1 ¶ 4.

                                                 2
          Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 5 of 30



         Two of those discovery petitions were filed against Moag & Co., including the one at issue

here. Although Moag & Co. knew it would have no evidence relevant to Mr. Snyder’s India action,

see ECF 31-1 ¶ 4, it nevertheless made extraordinary efforts to comply with Mr. Snyder’s

discovery demands, see ECF 31-1 at Ex. A (Affidavit of Nate Wilson), & Ex. B (Declaration of

Joe Reeder), including most recently by voluntarily submitting Mr. Moag’s personal iPhone and

iPad to a third-party discovery vendor and by voluntarily submitting to an interview with Mr.

Snyder’s lawyers – who promised to dismiss this action and issue a release if Mr. Snyder liked Mr.

Moag’s answers. See Exs. 2, 3. It is perhaps telling that Mr. Snyder makes no mention of these

facts in the pending Motion for Sanctions. When Mr. Snyder did not like Mr. Moag’s answers

during the interview, he filed this motion, and also spitefully refused to waive a confidentiality

clause that would permit Moag & Co. to assess what fee it was owed from its clients, the former

minority owners of Washington Football Inc. (WFI), who received a substantial return on their

investments after Moag & Co.’s efforts led to Mr. Snyder’s purchase of the clients’ interests. See

Ex. 4.

         It has become obvious that Mr. Snyder will never be satisfied with Respondent’s discovery

responses because he is not really interested in the discovery. He’s interested in the media coverage

he can generate from the inflammatory accusations he makes in court filings, and the damage that

coverage can inflict on persons he dislikes. The most recent example is the instant motion, which

was served on undersigned counsel by ECF at 10:04 p.m. on April 22, 2021. Seven minutes later,

a reporter for online sports journal The Athletic sent Mr. Moag a copy of the docket entry for the

motion and asked if he had “a comment on this filing, which alleges you deleted electronic

correspondences in violation of court orders and seeks sanctions.” Ex. 5, at 1. About an hour later,

The Athletic posted a detailed story about Mr. Snyder’s filing. The article explained that “Snyder’s



                                                 3
         Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 6 of 30



latest motion does not specify how much the court should fine Moag but argued it should be

comparable to” a 2011 case in which a magistrate judge ordered a corporate executive “imprisoned

for two years” and, after that punishment was reversed, fined over $1 million. Ex. 6, at 3. Stories

followed the next day in Yahoo! News and Sports Illustrated. A sports radio show in Washington

D.C. aired on the morning of April 23 accused Mr. Moag of actually manufacturing and spreading

the rumors that resulted in the India story – an accusation that even Mr. Snyder does not have the

temerity to make. See The Kevin Sheehan Show – Hour 3, Apr. 23, 2021, Segment 7 at 08:50

(interview with lawyer “Neil in Rockville”) (available at https://omny.fm/shows/the-kevin-

sheehan-show/4-23-21-the-kevin-sheehan-show-hour-3).

       Mr. Snyder knows that Moag & Co. has no information relevant to his India defamation

action. He also knows that Moag & Co.’s business depends on Mr. Moag’s reputation among

sports executives and investors. He knows that by filing baseless allegations and then furnishing

them to the press he can damage Moag & Co.’s business, as indeed he has. He will not stop this

harassment unless a court rebukes him. For the reasons set forth below, this Court should do so.

II.    MATERIAL FACTS

       A.      Moag & Co. annoys Mr. Snyder by successfully representing the minority
               owners of WFI.

       Moag & Co. is a four-employee Baltimore-based firm that represents buyers and sellers of

professional sports teams. ECF 31-1 ¶ 1. John A. Moag Jr. is Moag & Co.’s principal. Petitioner

Daniel Snyder is the owner of Washington Football, Inc. (WFI), which owns the WFT, formerly

known as the Washington Redskins. Mr. Snyder is widely reviled by his team’s fan base, among

many others in the world of professional football. See, e.g., Claire McNear, Dan’s Disaster: How

the Washington Redskins Plummeted to Rock Bottom, The Ringer (Dec. 24, 2019). After enduring

years of horrible publicity arising from Mr. Snyder’s mismanagement of the team, WFI’s three


                                                4
         Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 7 of 30



minority owners retained Moag & Co. to sell their combined 40 percent interests in WFI. ECF 31-

1 ¶¶ 6-7. Moag & Co. spent thousands of hours of employee time on the transaction over the course

of several years. Ultimately it procured a qualified buyer who presented an offer that was

acceptable to the minority owners. But Mr. Snyder obstructed the transaction, which led to separate

litigation in this Court between the minority owners and Mr. Snyder. See Rothman v. Snyder, Case

No. 8:20-cv-03290-PJM. Moag & Co. was not a party to that litigation and was barred from

receiving information about it. Ultimately the parties and the NFL reached a deal through which

Mr. Snyder would purchase the minority interests for $875 million, according to published reports.

Moag & Co. is entitled to a fee from that sale, but the parties have subjected the transaction to

confidentiality agreements and thus far have excluded Moag & Co. from access to the transaction

documents. Mr. Snyder, through his counsel in this case, recently refused to permit Moag & Co.

access to the transaction documents, even though Moag & Co. was willing to be bound by a non-

disclosure agreement. See Ex. 4.

       B.      Media reports about sexual misconduct at the WFT

       In July 2020 reports began surfacing that the Washington Post was about to publish a major

exposé about sexual misconduct among employees and executives of the WFT. Speculation about

the story became a story itself. See Paul Farhi, Everyone knew there was a Redskins story – but

what was it? That’s when the rumors took over, Wash. Post (July 16, 2020). Many legitimate

journalists predicted a bombshell story, and as usual many Internet commenters provided raw

speculation about its content.

       On July 16, 2020, the Indian website known as MEA WorldWide, or MEAWW, published

two stories that essentially reprinted Internet speculation about what the Post article would cover.

One of MEAWW’s articles, citing a Reddit page, stated that “other users on the internet wondered

if the article would be about his alleged involvement in sex trafficking.” It quoted a “user”

                                                 5
         Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 8 of 30



comment that Mr. Snyder “was on Epstein’s list too.” ECF 1-8, at 111. A subscription to the article

stated that MEAWW “cannot independently verify the claims or accusations being made on the

Internet.” Id. The second article quoted anonymous tweets, including one “joke” stating that “Dan

Snyder has decided on a new team name: Epsteins.” Id. at 113.

       The first Post article was also published on July 16, 2020. See Hobson & Clarke, supra.

That article, and others to follow, did not accuse Mr. Snyder of sex trafficking or link him to Jeffrey

Epstein in any way. Nor did the articles directly accuse Mr. Snyder of sexual misconduct. But they

set forth a shocking series of sexual-misconduct allegations involving the team’s cheerleaders,

among others, occurring for years in the WFT workplace headed by Mr. Snyder. The articles cited

dozens of former team employees, some named and some unnamed. See id. The team responded

to the Post’s articles by retaining lawyer Beth Wilkinson and her firm Wilkinson Walsh to

investigate the misconduct. (Ms. Wilkinson’s report still has not been made public, and Mr. Snyder

and the WFT is now litigating against her, too. See Rachel Scharf, DC NFL Team Accuses

Wilkinson’s Atty of Threatening Leaks, Law360 (Apr. 23, 2021).) Mr. Snyder responded by filing

a lawsuit – not against the Post in a U.S. federal court or against any named source for the Post’s

stories, but against MEAWW in the High Court of Delhi at New Delhi, India. See ECF 1.

       C.      Mr. Snyder sends private investigators to confront perceived sources for
               media reports.

       After the MEAWW and Post articles appeared, as Moag & Co. was working on the sale of

WFI’s minority interests, two strangers appeared at Mr. Moag’s residence in suburban Baltimore.

ECF 31-1 ¶¶ 11. This was at 8:30 a.m. on Saturday, August 1, 2020. The strangers wore no masks

(in the height of the pandemic) as they flanked Mr. Moag and moved in tandem with him. Id. They

refused to identify themselves or who they worked for, stating only that they represented “a client

interested in the Redskins and we’d like to know what you are saying about the Redskins and the


                                                  6
         Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 9 of 30



owner, and what you think of the media about him on the internet.” Id. Mr. Moag later learned that

at least two other Snyder “enemies” and direct or indirect targets of his § 1782 petitions, Mary

Ellen Blair and Marc Randazza, received similar visits. See id. (Blair); Ex. 7 (Declaration of Marc

J. Randazza in separate § 1782 action), at ¶¶ 24-25. Respondent is confident that Mr. Snyder was

behind these intimidation efforts; indeed, his lawyers in this case have all but admitted it, albeit

not in this case. The Washington Post has reported that eight people “said they were approached

by private investigators, either at their homes or via phone calls, seeking information about

Snyder’s former executive assistant [Ms. Blair], the team’s workplace or both.” Ex. 8, at 1

(Washington Post article dated Sep. 4, 2020). Further, after Ms. Blair’s attorney informed the court

that “the NFL has told Mr. Snyder to back off” on his use of private investigators, Mr. Snyder’s

counsel responded as follows (according to the Washington Post):

               [Ms. Blair’s counsel’s] comment drew an immediate rebuke by
               Snyder’s attorney, Joe Tacopina. “Nothing could be further from the
               truth,” he said at the hearing. In a statement to The Post, Tacopina
               denied the claim that the NFL told Snyder to “back off” and said
               that the private investigator activity relates to Snyder’s defamation
               suit against an India-based website, Media, Entertainment, Arts,
               WorldWide, not the NFL-backed probe into the team’s treatment of
               women being led by attorney Beth Wilkinson.

               “Dan Snyder has specifically instructed his legal team not to
               interview any claimed victim of sexual harassment allegations,”
               Tacopina said. “But he will continue his quest to uncover who was
               behind the despicable and false stories printed about him.”

Id. (emphasis added). Notwithstanding this admission by Mr. Tacopina, who is counsel of record

for Mr. Snyder in this action, Mr. Snyder’s attorneys have asserted in this Court that Mr. Moag’s

description of his unwanted visit by these investigators, and that they had been engaged by Mr.

Snyder, was fabricated. See ECF 35-1, at 8.




                                                 7
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 10 of 30



       D.      Mr. Snyder files his § 1782 Petition against Moag & Co. and immediately
               sends it to the press.

       In August 2020, Mr. Snyder filed his defamation action in India against the entities that

published the sexual-misconduct allegations. ECF 1, at ¶ 1. He then filed a series of petitions in

federal courts under 28 U.S.C. § 1782. The petition in this case is dated September 15, 2020, ECF

1 at 14, but a declaration filed with the Petition is dated September 16, 2020, ECF 1-3, at 2, and

the Petition bears a Clerk’s office ink stamp dated September 17, 2020, and an electronic header

dated September 18, 2020. ECF 1, at 1. Although the Petition was filed ex parte and appears to be

sealed, it bears no ledger stating that it is sealed or confidential. See ECF Policies and Procedures

Manual § III.B.5.a. For reasons that are not clear, neither the Petition nor a docket entry for the

Petition appears on the docket in this case. Thus, the media, even now, cannot obtain the Petition

from the ECF system.

       Yet on September 15, 2020, two days before the Petition was ink-stamped as received by

the Clerk, Front Office Sports reported that “Moag & Company and website design company

Precision were the focus of petitions filed in federal district courts on Sept. 15.” ECF 31-1, at ¶ 3;

see Ex. 9, at 2-3 (Front Office Sports article). The article identified the Moag & Co. Petition as a

filing under “Section 1782” and quoted at least one specific clause from the Petition. See Ex. 9, at

4; compare ECF 1, at ¶ 31. Mr. Moag knew nothing about the Petition until the reporter contacted

him that same day, after his story was posted. Mr. Moag would not even see the Petition until

months later on November 24, 2020, when Petitioner’s counsel finally agreed to furnish it to

Respondent’s counsel. See ECF 31-1 at ¶¶ 3-4.

       E.      Mr. Snyder files § 1782 Petitions against other perceived sources for negative
               media reports about him or the WFT.

       Mr. Snyder has leveraged his strategic India case into numerous § 1782 (or related)

petitions filed against perceived enemies other than Mr. Moag, including the following:

                                                  8
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 11 of 30



       Mary Ellen Blair (No. 20-mc-00023, E.D. Va.). Ms. Blair was a former executive assistant

for WFT who apparently left her employment on bad terms. Mr. Snyder claimed that she was a

source for the MEAWW stories and filed a § 1782 Petition against her in the Eastern District of

Virginia. Ms. Blair denied that she had any knowledge of the MEAWW stories and argued that

Mr. Snyder was retaliating against her for allegedly speaking with the Washington Post. Ex. 10, at

1-2. Mr. Snyder has repeatedly accused Mr. Moag of conspiring with Ms. Blair to plant the

MEAWW stories, relying on an alleged telephone call between them on July 7, 2020 – a telephone

call that never took place. E.g., ECF 35-1, at 8. Indeed, in this case Mr. Snyder has accused Mr.

Moag of lying under oath about whether he had “telephonic contact with Ms. Mary Ellen Blair on

July 7, 2020.” See ECF 35-1, at 8. Mr. Moag has explained repeatedly that he had no

communications with Ms. Blair until August 2020, long after the MEAWW articles were

published, a fact confirmed by Ms. Blair’s counsel. See, e.g., ECF 31-2, ¶ 6; ECF 42, at 12. This

fact also was later effectively confirmed in a declaration from Ms. Blair that Mr. Snyder himself

filed in the India action. See Ex. 13. Yet Mr. Snyder has never retracted his false allegation about

Mr. Moag’s nonexistent July 7 telephone call with Ms. Blair, and he has suffered no consequences

for making it.

       Jessica McCloughan. (No. 20-mc-00199 D. Colo.). Ms. McCloughan is the wife of Scot

McCloughlan, who formerly served as general manager of the WFT. In his § 1782 petition, Mr.

Snyder claimed that Ms. McCloughan communicated with a person close to the minority owners

of WFI “numerous times” at around the time when the India articles were published. See Ex. 1, at

2-3. In response to Mr. Snyder’s subpoena duces tecum, Ms. McCloughan, like Moag & Co.,

produced text messages in the form of screen shots from her phone. See Ex. 1, at 6, 8. Mr. Snyder

was dissatisfied and moved to compel. The Magistrate Judge concluded that Ms. McCloughan had



                                                 9
          Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 12 of 30



substantially complied, and that Mr. Snyder’s “efforts to obtain extensive cell phone records and

text[] messages from Mrs. McCloughan appears to [be] a fishing expedition, without significant

factual justification.” Ex. 1, at 9.1 The Magistrate Judge also rejected Mr. Snyder’s theory that

talking to a reporter for the Washington Post in connection with the Post’s damning article about

other sexual misconduct at WFT was in some way relevant to the Indian publications. See id.

         Peter Schaffer. (No. 20-mc-00191, D. Colo.). The Petition alleges that Mr. Schaffer is a

lawyer and agent who represents professional athletes, including former members of the WFT. Ex.

12, at ¶ 4. Mr. Snyder suspects Mr. Schaffer had a role in the MEAWW publications because he

“has a long history of representing parties adverse to the [WFT] … and using his publicly touted

network of media connections in order to generate ‘national exposure and premiere interview

sound bites’ on behalf of his clients.” Id. Mr. Schaffer also successfully represented Ms.

McCloughan in her opposition to the § 1782 petition filed against her.

         Bruce Allen. (No. 2:21-mc-00022-SPL, Dist. Ariz.). Mr. Allen is the former president and

general manager of the WFT. On April 15, 2021, two days after Mr. Snyder’s counsel interviewed

Mr. Moag and asked numerous questions about Mr. Allen, Mr. Snyder filed a § 1782 petition

against Mr. Allen in California, which he later re-filed in the District of Arizona. See Ex. 13. Mr.

Snyder alleges that Moag and Snyder “participated in . . . an astonishing 1,237 minutes (nearly 21

hours)” of calls between January 9, 2020, and November 18, 2020. Ex. 13, at 2. As Mr. Moag and

his counsel have explained to Mr. Snyder’s counsel repeatedly, however, there is nothing

“astonishing” about this fact, as the two men were friends well before Mr. Allen worked for the

WFT. Even though Mr. Snyder had been rebuked by a Magistrate Judge in Colorado for claiming


         1
           The judge added that “it would be appropriate for [Ms. McCloughan’s] counsel to personally inspect her
cell phone for any additional or missed communications,” Ex. 1, at 10, but “[t]here is no justification for requiring
Mrs. McCloughan to produce phone records or text messages or e-mails with the Washington Post or its reporters.”
Id.

                                                         10
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 13 of 30



that contacts with the Washington Post were somehow relevant to the India action, he again alleged

that Mr. Moag “spoke with members of the press, most notably The Washington Post,” and that

some of the Moag-Allen calls took place around the same time. Id. at 2.

       Shawn Ferguson (No. 1:20-cv-03299, D. Md.). The papers for this case are under seal, for

reasons that are not clear. Mr. Ferguson is currently a senior vice president for the Special

Olympics. He previously worked as a senior assistant for the WFT from 2013 to 2015. Petitioner

reported to Judge Messitte that he is seeking documents and deposition discovery pursuant to §

1782 “relating to Mr. Ferguson’s connections to the defendants in the India action and alleged

foreknowledge of negative media regarding Mr. Snyder.” Rothman v. Snyder, D. Md. Case No.

8:20-cv-03290-PJM, ECF No. 91, at 6 (Dec. 29, 2020).

       Precision Creations LLC (No. 4:20-mc-02665, S.D. Tex.). Precision Creations is a website

designer that also denied any meaningful connection to MEAWW. See Ex. 14 (Affidavit of

Precision Creations manager).

       New Content Media Inc. (No. 20-mc-00076, C.D. Cal.). This Petition was directed at an

entity that allegedly controls the MEAWW website, and thus seemingly would be one of the few

legitimate targets of discovery for Mr. Snyder’s India action. But here again Mr. Snyder

overreached by making tenuous and allegedly false links between MEAWW and various

individuals, including a lawyer named Marc Randazza. Mr. Randazza moved to intervene and to

strike portions of the Petition, asserting that the allegations against him were false and retaliatory

for a negative story he had written about Mr. Snyder. See Ex. 7, at ¶¶ 5-7; 28-31. The court denied

the motion to intervene without prejudice but acknowledged that Mr. Randazza “may have a

legitimate gripe about some of the statements and items that Mr. Snyder submitted with the




                                                 11
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 14 of 30



subpoena petition” and preserved Mr. Randazza’s ability to challenge the subpoenas or seek an

appropriate protective order. Ex. 15, at ¶¶ 11, 13.

       Moag & Co. (No. 2:21-cv-00819, D.N.J.). Mr. Snyder filed a separate § 1782 petition in

the District of New Jersey seeking additional telephone records from Verizon Communications

Inc. for phone lines associated with Mr. Moag and Moag & Co.

       F.      Respondent’s extensive efforts to produce responsive information to
               Petitioner.

       On September 29, 2020, this Court granted Petitioner’s ex parte Application to serve two

subpoenas on Respondent Moag & Co., one for documents and one for testimony. The documents

subpoena applied to materials from “January 1, 2020 to present,” and contained four requests:

               1. All Documents and Communications concerning Mr. Snyder.

               2. All Documents and Communications concerning MEAWW,
               Eleven and/or any affiliates, agents or employees thereof.

               3. All Documents and Communications concerning the Defamatory
               Articles and/or any actual or anticipated negative publicity
               concerning Mr. Snyder.

               4. All Documents and Communications between You and any third
               party concerning Mr. Snyder, the Defamatory Articles and/or any
               actual or anticipated negative publicity concerning Mr. Snyder.

ECF 59-3, at 10.

       Respondent’s prior counsel tried to work with Petitioner’s counsel to narrow the scope of

the subpoenas within reasonable limits in light of the § 1782 petition. Those discussions were

productive in part, in the sense that counsel believed Respondent had narrowed the clearly

overbroad Request No. 1 for “All Documents and Communications concerning Mr. Snyder.”

Nevertheless, in an abundance of caution, Respondent’s counsel notified Petitioner’s counsel on

November 5, 2020, that he would “be timely filing objections on Monday, Nov. 9.” Those

objections stated in response to Request No. 1:


                                                  12
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 15 of 30



                 In response to Defendant’s objection to this overbroad Request,
               and subject to the agreed time window [defined in General
               Objections as “May 1-September 1, 2020], Parties have
               compromised, and Defendant will produce communications as
               described above. As is long known by Plaintiff and has been
               explained in some detail to the Snyder lawyers, the Company and
               Mr. Moag for years have represented minority owners of the
               Washington Football team, and therefore have had myriad
               occasions—for reasons wholly unrelated to the Indian litigation—to
               have exchanges that “concern” the majority owners. Parties have
               further agreed to production that is limited to anticipated or actual
               negative publicity, and not communications unrelated to that, which
               is highly proprietary in nature.

ECF 31, at 5; see also ECF 7-10 (Defendant’s Responses and Objections to Requests for

Production).

       On November 9, 2020, in accordance with counsel’s negotiations, Petitioner provided

search terms for Respondent to run. ECF 12-2, at 140-41. A Moag & Co. employee, Nate Wilson,

certified that he had complete access to the company’s server and to Mr. Moag’s computer and e-

mail files. ECF 31-1, at ¶ 3. He obtained the services of an IT consultant to assist in the search,

and together they ran the search terms provided by Mr. Snyder’s counsel and produced all

responsive e-mails, including e-mails stored in the cloud. Id. at ¶¶ 4-11. The company also

produced phone records for company and office phones. ECF 30 ¶ 19.

       Company servers and computers do not process text messages. Mr. Moag has a personal

phone that he uses to send texts, mostly for personal purposes to family members and friends. As

Respondent’s prior counsel informed Mr. Snyder’s counsel, and as Mr. Moag himself stated under

oath, Mr. Moag “routinely delete[s] all text messages unless needed for business purposes.” ECF

31-1 ¶ 12. Nevertheless, Mr. Moag ran the search terms on his phone and produced the few

responsive documents that he still maintained. He later found a few additional texts when he turned

on his personal iPad and saw that text messages had appeared on the device, even though he had

never used it to send or to read text messages. Id. at ¶ 12. He immediately informed his prior

                                                13
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 16 of 30



counsel and “was told to try to photograph the messages before the messages synced with iPhone

deletions.” Id. He followed those instructions and produced those photographed text messages to

Petitioner.

        Despite Respondent’s repeated admonitions that Mr. Moag knew nothing about the India

allegations before they were published and Mr. Moag’s assurance that he disbelieved the India

stories, see ECF 31-2, at ¶ 5, ECF 30, at ¶¶ 3, 5, Mr. Snyder took the position that Respondent

must be hiding some damning text or e-mail, and he continually pressed for additional disclosures.

Mr. Snyder constantly cites Mr. Moag’s occasional statements in private e-mails or texts that bad

or “interesting” information about Mr. Snyder was forthcoming, but he refuses to accept that Mr.

Moag was referring to other misconduct by Mr. Snyder, not to any salacious details of sexual

improprieties. Mr. Moag became aware of financial improprieties with WFI in the course of his

representation of the team’s minority owners, see ECF 31-1, at ¶ 8, and that was the information

that he anticipated might be revealed although he himself was not planning to reveal it. Mr. Moag

knows nothing of Mr. Snyder’s sexual conduct or misconduct and he has repeatedly stated that he

does not believe the India stories in particular and has described them as “National Enquirer”

tabloid rumors. Id. at ¶ 5.

        But Mr. Snyder will not accept yes for an answer if it means that he has to terminate his

right to discovery. He filed a motion to compel, which this Court granted in part. Respondent

continued to produce responsive materials, however irrelevant they may have been to the actual

India defamation action, as and when he discovered them. Mr. Moag produced in unredacted form

a record of every phone call placed to or from his cell phone between January and November,

2020. When Mr. Snyder’s counsel complained that the phone bills showed another phone being

paid for by Mr. Moag, Mr. Moag produced the unredacted records from that cell phone – even



                                               14
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 17 of 30



though it was a phone used exclusively by his wife. And because Respondent cannot afford to

litigate endlessly with Mr. Snyder, Respondent agreed to produce the entirety of the contents of

Mr. Moag’s personal iPhone and iPad to a third-party vendor chosen by Mr. Snyder, even though

other courts have concluded that personal or attorney searches were sufficient. See Ex. 1, at 9-10.

That meant that Mr. Moag produced to the vendor 11,591 documents, including completely

personal materials like family communications. Respondent also agreed to permit its telephone

provider, Comcast, to release copies of its telephone records for the period between April 1, 2020,

and November 6, 2020. Ex. 2, at Ex. A ¶ 8; Ex. 16.

       Respondent’s agreement to produce these materials was expressly conditioned on

Petitioner’s promise to pay all costs of the discovery vendor. See Ex. 2, at 1 (letter agreement with

FTI). Yet Petitioner now reverses course and demands that the Court order Respondent to pay

those costs. Respondent’s agreement was further conditioned on entry of a reasonable protective

order, and retention of control over all materials not responsive to the subpoena. Respondent

agreed that the vendor could run specific searches on the contents of those devices for any material

that might have been relevant to the India litigation. See id. Finally, the parties expressly agreed

that “Upon production of materials generated by this imaging agreement and resolution of any

objections, document discovery in Snyder 1782 action is concluded, and Moag & Co. has no

further obligation to produce materials. Motion for show cause order and other relief will be

withdrawn by Petitioner and dismissed with prejudice.” Ex. 2, at Ex. A ¶ 8.

       When the electronic searches that Petitioner requested from the vendor turned up very few

responsive documents, Mr. Snyder began accusing Mr. Moag of deleting responsive texts. He

made this allegation chiefly on the premise that Mr. Moag had already produced certain texts in

photographic form that did not appear in electronic form when the vendor applied the agreed-upon



                                                 15
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 18 of 30



search terms. Mr. Moag responded that although he routinely deletes texts from his personal phone,

he deleted no responsive materials that had not already been produced in some form to Mr. Snyder.

Mr. Snyder did not identify any missing responsive documents. Instead, Mr. Snyder asked

Respondent for permission to have the vendor re-search the device contents for the “lost” texts,

and Respondent consented. Still dissatisfied, Mr. Snyder asked to interview Mr. Moag under the

following terms:

       1. Mr. Moag will agree to provide full and truthful responses to the questions
          posed.

       2. We reserve the right to request that Mr. Moag’s responses be put in affidavit
          form for use in the Indian proceedings.

       3. By proceeding with this alternate method of discovery, Mr. Snyder does not
          waive, and expressly reserves, the right to take the deposition of Mr. Moag
          and/or move for sanctions in connection with potential spoliation
          issues. Should we ultimately proceed with items 1 and 2 above, we would
          expect to exchange releases with Mr. Moag and Moag & Co., and discontinue
          the 1782 with prejudice, but are not doing so at this time.

Ex. 3, at 2 (emphasis added). Respondent agreed to these terms, and Mr. Moag answered questions

from Mr. Snyder’s counsel in a Zoom interview that lasted roughly two hours.

       In that interview, Mr. Moag explained his general distaste for texting and his ordinary

practice of deleting most texts shortly after they were sent or received. Mr. Moag did not say that

he withheld or knowingly deleted any texts that were responsive to the subpoenas. On the contrary,

Mr. Moag produced all texts (and other documents) that were responsive to the subpoenas that he

possessed after the subpoenas were served, including some that were apparently deleted from his

iPhone (whether automatically or manually he does not know), but which temporarily re-appeared

on his iPad and were produced photographically to Petitioner.

       After receiving Mr. Moag’s phone records, Mr. Snyder saw an opportunity to harass

another enemy, former WFT general manager Bruce Allen, because the records reflect about 21


                                                16
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 19 of 30



hours of telephone conversations between Mr. Moag and Mr. Allen in 2020. That the two men

have been friends for over 25 years is of no significance to Mr. Snyder, who prefers to believe that

one or both of them must have been talking about planting false stories of Mr. Snyder’s

connections to Jeffrey Epstein in obscure India websites. As noted above, Mr. Snyder then filed a

§ 1782 petition against Mr. Allen, thereby generating a new round of stories in key publications

that disparaged both Respondent and Mr. Allen. E.g., John Keim, Washington Football Team

owner Daniel Snyder files motion against former team president Bruce Allen, ESPN.com (Apr.

15, 2021); Chris Cwik, Washington owner Dan Snyder files motion to depose former GM Bruce

Allen, Yahoo!sports (Apr. 15, 2021) (“Snyder believes [calls between Moag and Allen are]

relevant because he thinks Moag may have been one of the sources for ‘damaging information.’”).

       G.      Mr. Snyder misleads the India court and the U.S. media about material
               obtained in this action.

       On February 22, 2021, Mr. Snyder filed an “Urgent Application” in the High Court of

Delhi “seeking to place on record additional documents.” Ex. 17, at 3. Citing “new documents”

obtained in this action, the application stated:

               text messages and emails … both show Mr. John Moag, who is the
               investment banker to the 3 minority owners of the Washington
               Football Team (hereinafter “Team”) … having advance knowledge
               of negative publicity coming out about the Plaintiff and the Team.
               It is pertinent to mention that negative publicity created by the
               Defendants is the subject of the present suit. That in the discovery
               proceedings mentioned hereinabove, it was also uncovered that Mr.
               Moag’s phone records show that he spoke with the attorney for Jeff
               Bezos, the CEO of Amazon and owner of the Washington Post. Mr.
               Moag’s phone records also show that he exchanged 87 telephone
               calls, spanning well over 1,320 minutes (i.e., over 22 hours), with
               one Mr. Bruce Allen, the former President and General Manager of
               the Washington Football Team at a time when Mr. Allen was no
               longer employed by the Team.

Ex. 17, at 6. As support for Mr. Moag’s “advance knowledge of negative publicity,” Mr. Snyder

attached a text string between Mr. Moag and a person whose name was redacted by Mr. Snyder.

                                                   17
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 20 of 30



In the string, Mr. Moag stated on July 3, 2020: “Keep an eye on the Redskins, it’s getting very

interesting,” and the person responded, “Hopefully Snyder’s going.” Id. at 14. The obvious

inference from this paragraph is that Mr. Moag was working with Jeff Bezos, the owner of the

Washington Post and with a former team executive to engage in a “corrupt disinformation

campaign” about Mr. Snyder. And indeed, the same day Mr. Snyder made this filing in India,

Front Office Sports published an article about it in the United States. Ex. 18. The headline, as Mr.

Snyder undoubtedly intended, was “Jeff Bezos Linked to Washington Football Team Sales

Talk”—a convenient way for Mr. Snyder to discredit the Post stories that already had been

published and others that he knew to be coming. The article quoted the text string between Mr.

Moag and “a person” whose name was redacted to suggest that Mr. Moag had “advance knowledge

of MEA WorldWide’s ‘corrupt disinformation campaign ….’” Id., at 2. And the article stated that

“Moag and Allen also exchanged text and email messages that ‘prove’ the two were ‘focused on

negative publicity directed at [Snyder],’ according to the filing.” Id., at 3. Numerous articles in

other outlets followed the one in Front Office Sports, further damaging Respondent’s business

reputation.

       But as Mr. Snyder knew when he made this filing, the “person” whose name was redacted

was not Mr. Bezos or any of his representatives. Nor was it any other potential purchaser of the

WFT minority interests. The unnamed person, which was known to Mr. Snyder, was a U.S.

Congressman who also happens to be a longtime fan of the WFT (but like most fans, not an admirer

of the team’s owner).

III.   ARGUMENT

       A.      Respondent did not spoliate evidence.

       Petitioner characterizes his filing as a motion for sanctions for spoliation under Rules 37

and 45(g). As the movant, Mr. Snyder bears the burden of showing that:

                                                18
         Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 21 of 30



                  (1) [T]he party having control over the evidence had an obligation
                  to preserve it when it was destroyed or altered; (2) the destruction or
                  loss was accompanied by a “culpable state of mind;” and (3) the
                  evidence that was destroyed or altered was “relevant” to the claims
                  or defenses of the party that sought the discovery of
                  the spoliated evidence, to the extent that a reasonable factfinder
                  could conclude that the lost evidence would have supported the
                  claims or defenses of the party that sought it.

Victor Stanley, Inc. v. Creative Pipe, Inc., 269 F.R.D. 497, 520-21 (D. Md. 2010). Plaintiff has not

met his burden with respect to any of these elements.

                  1.     Petitioner has not identified any “evidence” that Respondent had an
                         obligation to preserve, much less evidence that a reasonable factfinder
                         could conclude supported Respondent’s claims.

        The first and third prongs of the test for spoliation can be considered together. The first

prong applies to “evidence,” meaning material that is potentially relevant to the claim in litigation.

The third prong narrows that definition by requiring a showing that the lost evidence would have

supported Respondent’s claim. The claim at issue here is Petitioner’s defamation action in India;

i.e., the assertion that an Indian website defamed Mr. Snyder by publishing two articles linking

him to Jeffrey Epstein and sex trafficking.

        At the outset, Petitioner’s motion fails completely because he cannot identify any lost

evidence. To be clear, Petitioner possesses screen shots of the very texts he claims are lost. His

complaint, apparently, is that he does not have these texts in electronic format. But he does not

need the texts in electronic format for evidentiary purposes. If those texts were remotely admissible

in India – and Petitioner has not explained why they would be – he could admit them through

screen shots. Mr. Moag has already explained the texts to Petitioner’s counsel in a two-hour

voluntary interview, and Petitioner has all the information he reasonably could want with respect

to those texts.




                                                    19
          Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 22 of 30



          Even if these texts were considered lost, Petitioner has not established why they are

“evidence” in the India proceeding, much less evidence that would have supported his claims.

Petitioner’s apparent theory is that Respondent planted the stories in the India publication or at

least knows about someone who did. But Petitioner has not identified any document or other piece

of evidence that remotely suggests that Respondent had anything to do with the India stories. The

texts that Respondent (briefly) discusses have nothing to do with the India stories – except, in one

case, to indicate Mr. Moag’s surprise when he first saw the MEAWW article after it was published.

The other strings relate to the Washington Post stories, which have already been held to be

irrelevant to the India action by a Magistrate Judge in Colorado. See Ex. 1. Moreover, Mr. Moag’s

communications about those stories were consistent with the knowledge of many persons that the

Post had interviewed or sought to interview about its investigations into the culture of sexual

harassment and misconduct over many years at the WFT. In short, Petitioner has utterly failed to

meet his burden that Respondent spoliated any document that qualifies as evidence in the India

action.

                 2.     Respondent did not destroy any document with a “culpable state of
                        mind.”

          Petitioner’s motion assumes that Respondent was barred from deleting all texts and that

any deletion qualifies as spoliation. That assumption is incorrect for multiple reasons.

          First, Petitioner fails to appreciate that Respondent made no deletions from Respondent’s

devices; i.e., Moag & Co. servers and computers. All responsive documents from those devices

were produced without alteration or deletion, and were not later deleted. The documents at issue

are limited to texts (not e-mails or other documents) that resided on Mr. Moag’s personal devices.

Petitioner’s subpoena did not apply to Mr. Moag in his personal capacity, and nothing required




                                                 20
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 23 of 30



him to cease his routine practice of deleting personal texts on his personal devices, either before

or after the subpoena was served.

       Second, the subpoena was not served until October 9, 2020, which was several weeks after

virtually all the texts at issue were sent or received. Prior to October 9, Mr. Moag had no obligation

to preserve texts, including texts that Petitioner now claims are relevant to his India litigation. Mr.

Moag does not recall when he deleted any particular text, but in all likelihood the deletions

occurred before October 9. The only reason why Petitioner has those texts at all is because Mr.

Moag noticed, after he searched his iPhone and produced responsive materials, that some

responsive texts appeared when he opened a text messaging application on his iPad. Mr. Moag did

not use his iPad for texting and did not even realize that the iPad might have stored some texts by

synching with his iPhone. When he saw those texts appear on his iPad, he was worried that the

synchronization protocol would delete them as well, so he took photographs of the texts and sent

them to his counsel, who produced them to Petitioner. Mr. Moag does not specifically recall

deleting any texts from his iPad thereafter, and it seems likely that they auto-deleted long before

the third-party vendor took an image of Mr. Moag’s devices. Petitioner has not tried to explain,

nor could he explain, how this conduct establishes a culpable state of mind.

       Third, even if Mr. Moag knowingly or unknowingly deleted a responsive text, his deletion

occurred after he had already produced screenshots of the texts. Producing a screenshot of a text

is substantial compliance with the subpoena, as the District of Colorado has already concluded in

a related § 1782 petition. Petitioner never complained about receiving these screenshots until he

found out, much later in connection with a search for unproduced texts, that the produced texts no

longer appeared electronically on Mr. Moag’s devices. And Petitioner cites no case suggesting that

a third-party witness must continue to preserve evidence after it produces that evidence to the party



                                                  21
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 24 of 30



that issued the subpoena. On the contrary, a subpoena recipient, unlike a party, “is under no duty

to supplement its discovery responses.” Discover Fin. Servs., Inc. v. Visa U.S.A., Inc., 2006 WL

8460949, at *2 n.1 (S.D.N.Y. Aug. 3, 2006) (citing Alexander v. F.B.I., 192 F.R.D. 37, 38 (D.D.C.

2000); see also AXIS Ins. Co. v. Terry, 2018 WL 9943824, *3 (N.D. Ala. Jan. 23, 2018); In re 3M

Combat Arms Earplug Prods. Liab. Litig., 2020 WL 6531421, *3 (N.D. Fla. Nov. 5, 2020).

       B.      Petitioner waived the relief requested by the motion for sanctions.

       When Petitioner demanded that Respondent produce his personal devices for inspection by

a third-party discovery vendor, Respondent knew that it could object and litigate the matter before

the Court. But Respondent also knew that further litigation with Mr. Snyder would be wasteful

and exceedingly expensive. So Respondent negotiated an agreement in which it would produce

Mr. Moag’s personal devices for searches by a discovery vendor, but in return Respondent

demanded an end to Mr. Snyder’s intrusive discovery. The parties expressly agreed as follows:

               Termination of document discovery. Upon production of
               materials generated by this imaging agreement and resolution of any
               objections, document discovery in Snyder 1782 action is concluded,
               and Moag & Co. has no further obligation to produce materials.
               Motion for show cause order and other relief will be withdrawn by
               Petitioner and dismissed with prejudice. Following the termination
               of document discovery and during a period not to exceed 60 days
               thereafter, Petitioner will retain the right to take a deposition of Mr.
               Moag, not to exceed the 7 hour duration limit imposed by Fed. R.
               Civ. P. 30(d)(1), on a day convenient to the parties and counsel.
               Prior to the termination of document discovery, Petitioner and Moag
               & Co. will jointly draft a letter request to Comcast to obtain copies
               of Moag & Co.’s office phone records for the time period of April
               1, 2020 to November 6,2020. In the event that Petitioner is unable
               to obtain the requested records after submitting a joint letter request,
               Moag & Co. will agree to stipulate that it consents to the production
               of the aforementioned phone records by Comcast and Petitioner
               reserves the right to go to court to seek permission to serve a
               subpoena on Comcast to obtain those records.

Ex. 2-A, at ¶ 8 (emphasis added). When the parties entered this agreement, Petitioner was well

aware that Mr. Moag routinely deleted text messages from his personal devices. Nothing in the

                                                 22
             Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 25 of 30



parties’ agreement remotely suggests that Petitioner would be permitted to move for sanctions if

Petitioner concluded that Mr. Moag had deleted text messages, a fact he already knew.

         Respondent complied with the terms of the parties’ agreement by producing his personal

devices for imaging and by permitting the vendor to produce to Petitioner the documents

responsive to the agreed-upon search terms. That compliance established that “Moag & Co. has

no further obligation to produce materials.” Further, it obligated Petitioner to withdraw his motion

for show cause order and other relief with prejudice. And the parties expressly agreed that Mr.

Snyder would pay the expenses of the third-party vendor – obviously Respondent never would

have agreed to produce his personal devices if Petitioner could later argue that Respondent should

pay those expenses merely because Petitioner concluded that Mr. Moag had deleted texts from his

personal devices. By filing a motion for sanctions, Petitioner is openly breaching his obligations

under the parties’ agreement. Petitioner knowingly waived any right to seek sanctions against

Respondent, and for that additional reason the motion for sanctions should be denied.

         C.       If the Court is at all inclined to grant Petitioner’s motion, the Court should
                  first give Respondent leave to serve document requests and a notice of
                  deposition to determine if Petitioner is improperly using the courts to harass
                  Respondent and generate favorable publicity for himself.

         One of the recognized problems with § 1782 actions is their lack of parity: the petitioner is

given an opportunity to take discovery without having to face discovery from the respondent, or

from the adversary in the foreign litigation. Because this procedure can lead to abuse, courts have

discretion to permit reciprocal discovery from the petitioner in appropriate cases. See Intel Corp.

v. Advanced Micro Devices, Inc., 542 U.S. 241, 262 (2004); Euromepa S.A v. R. Esmerian, Inc.,

51 F.3d 1095, 1102 (2d Cir. 1995).2 In addition, this Court has authority under Rules 11 and 26(g)


         2
          Section 1782 by its terms permits discovery in the United States “for use” in a foreign proceeding. Although
Respondent is not a named party to the India litigation, Petitioner’s recent “Urgent Application” alleges, incorrectly,
that Respondent here assisted the Indian defendants in a planned campaign to plant false news stories about Petitioner.

                                                          23
          Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 26 of 30



to impose an appropriate sanction on Petitioner when a pleading, motion, other paper, or discovery

request is interposed “for any improper purpose, such as to harass.” Filing court papers to generate

favorable publicity (or to engender negative publicity for the party’s perceived enemies) rather

than to vindicate rights is one factor to consider in the “improper purpose” calculus. See In re

Kuntsler, 914 F.2d 505, 520 (4th Cir. 1990). Because a § 1782 petition against a third-party to the

foreign litigation has no adverse party with clear reciprocal rights of discovery, the ordinary checks

on abusive litigation behavior are largely unenforceable unless the Court gives the § 1782

respondent leave to conduct their own discovery. It is within the Court’s inherent power to order

discovery in aid of determining whether Petitioner has violated Rules 11 or 26(g) or other

obligations to the Court. Cf. Kuntsler, 914 F.2d at 520 (evidentiary hearing may be necessary to

determine whether paper was filed for improper purpose, such as to generate publicity).

        This case is the epitome of what many commentators have feared about the potential for

abuse of § 1782 proceedings. Petitioner, who is disparaged and maligned every day in U.S.

publications and other media outlets, chooses to file a foreign lawsuit against an obscure defendant

that reprinted rumors circulating in the U.S. Petitioner well knows that the potential sources of

those rumors include virtually every football fan in the 202, 301 and 703 area codes, for starters.

But by filing a foreign lawsuit, Petitioner acquired a “right” to harass select enemies in the United

States and to appear in the media as though he is defending his reputation. The targets of his §

1782 petitions are not parties in India and are only nominal parties in the U.S. proceedings, with

no clear right to fight back. Respondent here has now been openly disparaged by Petitioner in his




See Ex. 17. Accordingly, Respondent should be permitted to “use” discovery from Mr. Snyder to rebut his false
allegations in the India proceedings, should the need arise, even though Respondent is not a party in India and does
not consent to jurisdiction there.

                                                        24
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 27 of 30



India case, as well as in at least three § 1782 petitions filed by Mr. Snyder. Yet he has no automatic

right of discovery in any of them.

       Reciprocal discovery is appropriate here because Respondent has demonstrated a good-

faith belief that Petitioner is purposely and improperly sending his filings to favored reporters for

the purpose of generating publicity. In the most egregious instance, a reporter published a story

about the Petition filed in this case before it was officially docketed and while it was apparently

filed under seal. See supra Part II.D. The only plausible inference is that Petitioner or his agents

sent a sealed document to the press covering Respondent’s industry, expecting it to generate

negative publicity about Respondent before Respondent had even seen it. More recently, Petitioner

filed highly misleading papers in his India litigation based on documents he received in discovery

from Moag & Co., which generated same-day stories in the United States slandering Respondent.

The instant motion for sanctions generated a press inquiry to Mr. Moag seven minutes after it was

filed, and a news story about an hour later. And Petitioner’s § 1782 petition against Bruce Allen

generated a cluster of news stories disparaging both Respondent and Mr. Allen.

       Mr. Snyder’s apparent pattern of making inflammatory accusations in litigation papers and

then pushing them out to industry news reporters is exceedingly harmful to Respondent. But

because the court filings are cloaked in litigation privilege and because Respondent is not a true

party in any litigation matter, Respondent has no access to compulsory process to rebut them. If

Mr. Snyder is in fact making these false or misleading filings for the purpose of generating

favorable publicity for himself or harassing Respondent, that would be an improper purpose that

ought to subject him to sanctions.

       Fairness dictates that Respondent should be given leave to seek documents and testimony

from Petitioner concerning the following topics:



                                                 25
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 28 of 30



                       1. All direct or indirect communications between Mr. Snyder
               or persons working for him or WFT (including lawyers, private
               investigators, and public relations firms) and members of the media,
               if such communications refer or relate to Mr. Moag, Moag & Co.,
               or any other respondent of a § 1782 petition filed by Mr. Snyder in
               support of his India defamation action.

                      2. All direct or indirect communications between Mr. Snyder
               and persons working for him or WFT (including public relations
               firms), if such communications refer or relate to publicizing
               information about Mr. Moag, Moag & Co., or any other respondent
               of a § 1782 petition filed by Mr. Snyder in support of his India
               defamation action.

                       3. All documents or information referring or relating to Mr.
               Snyder’s plan to rebut, minimize, or divert attention from actual or
               anticipated stories in the media that accuse Mr. Snyder or WFT of
               sexual misconduct or acquiescing in sexual misconduct.

                       4. All filings made by Mr. Snyder and his counsel in the
               India defamation action which refer to or include information or
               documents obtained by Mr. Snyder as a result of § 1782 petitions
               filed by Mr. Snyder in support of his India defamation action.

       Accordingly, Petitioner requests, in the alternative, that he be given leave to serve a

document request and notice of deposition on Petitioner covering these topics.

IV.    CONCLUSION

       For the reasons stated, Respondent Moag & Co., LLC, respectfully requests that the Court

deny the application for sanctions, and issue an order rebuking Petitioner Daniel Snyder for

abusing this Court’s discovery process. In the alternative, Respondent respectfully requests that

the Court grant him leave to take discovery from Petitioner.




                                               26
Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 29 of 30



                                Respectfully submitted,

                                ZUCKERMAN SPAEDER LLP


                                By: /s/ William J. Murphy
                                    ¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯
                                William J. Murphy (#00497)
                                John J. Connolly (#09537)
                                100 E. Pratt St., Suite 2440
                                Baltimore, Maryland 21202
                                (410) 332-0444
                                (410) 659-0436 (fax)
                                wmurphy@zuckerman.com
                                jconnolly@zuckerman.com

                                Attorneys for Respondent




                              27
        Case 1:20-cv-02705-ELH Document 61 Filed 05/06/21 Page 30 of 30



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 6th day of May, 2021, a copy of the foregoing was

electronically filed and served on all counsel of record via ECF or by e-mail if filed under seal.


                                                        /s/ John J. Connolly
                                                      ¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯
